Citation Nr: 9909026	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-06 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for polycythemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an April 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied the veteran's claim 
of entitlement to service connection for polycythemia.  The 
veteran filed a timely appeal to that adverse determination.


FINDING OF FACT

There is no competent medical evidence of record that 
establishes a causal nexus between the veteran's currently-
diagnosed polycythemia and active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
polycythemia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board observes that the 
veteran's service medical records are unavailable, because 
they were possibly destroyed by fire at the National 
Personnel Records Center (NPRC) in 1973.  The Board is aware 
that VA's statutory duty to assist in the development of 
facts pertinent to the veteran's claim, including the 
obligation to search for alternate medical records, is 
heightened in cases in which the service medical records have 
been destroyed.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  To 
this end, the NPRC indicated in June 1997 that available 
records from the Office of the Surgeon General (SGO) were 
searched, with negative results.  A National Archives (NA) 
Form 13055 was submitted for completion by the veteran.  He 
submitted the completed form.  In February 1998, the NPRC 
stated that enlistment and discharge examinations, dental 
records, and SGO records could not be reconstructed.  
Therefore, attempts to reconstruct the veteran's service 
medical records through the NPRC were unsuccessful.  Hence, 
no further duty to assist is required pursuant to 38 U.S.C.A. 
§ 5107(a) and 38 C.F.R. § 3.103(a) (1998).  See also Porter 
v. Brown, 5 Vet. App. 233, 237 (1993) (VA has no duty to seek 
to obtain that which does not exist).

The NPRC searched sick reports from the 656th Ordinance 
Company, dated from June 29, 1945, through September 14, 
1945, which showed that the veteran was sick, but returned to 
duty, on July 20 and 21, 1945, and July 23 and 24, 1945.  No 
medical information was shown.  Sick reports from the 656th 
Ordinance Company dated from September 15, 1945, through 
November 21, 1945, showed that the veteran was taken sick on 
November 16, 1945, but returned to duty.  No further 
information was provided.  A search of sick reports from the 
664th Ordinance Company from November 30, 1945, through 
February 13, 1946, produced only an entry for January 28, 
1946, which showed that the veteran was sick but returned to 
duty.  Again, no medical information was shown.

The veteran claims that his currently-diagnosed polycythemia 
originated during active service.  He states that he was 
hospitalized during service in Camp Shelby, Missouri, on 
February 3, 1946, for a blood disorder, and that while he was 
examined on that date, the physician neither treated him nor 
provided any medical records.  He asks that all reasonable 
doubt be resolved in his favor.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that the claim is "plausible" or 
"probable" is required for the claim to be well grounded.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'g 9 
Vet. App. 341 (1996) (adopting the definition of a well-
grounded claim as set forth by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court), in Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

This burden may not be met by merely presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  To establish a well-grounded claim generally 
requires medical or, in certain circumstances, lay evidence 
of incurrence or aggravation of a disease or injury in 
service, and medical evidence of a nexus or link between the 
claimed in-service disease or injury and the disability.  See 
Epps, 126 F.3d at 1468, Savage v. Gober, 10 Vet. App. 488, 
493 (1997).

In addition, establishment of a well-grounded claim may be 
shown under the provisions of 38 C.F.R. § 3.303(b) when the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such a condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the applicable case law of the Court, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette, 8 Vet. App. at 77-78; King v. Brown, 5 Vet. App. 
19, 21 (1993).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
Epps, 126 F.3d at 1469.  

As noted, pertinent service medical records are unavailable.  
Post-service records include a VA hospitalization report 
dated from March to April of 1948.  Laboratory data showed a 
red blood count (RBC) of 5,600,000, with 16.5 grams of 
hemoglobin (HGB).  The discharge diagnosis was duodenitis. 

The veteran initially applied for VA benefits in May 1948. He 
indicated that he had received treatment for a stomach 
condition at unit dispensaries from October to December 1944 
and from March to April 1945. No mention was made of a blood 
disorder.

The report of VA hospitalization dated in September 1985 
shows that the veteran had a complete blood count (CBC) upon 
admission, which was within normal limits.

VA laboratory results dated in July 1987 included a red blood 
count of 5,630,000 (normal range being 5,400,000, + 700,000), 
hemoglobin of 17.6 grams per deciliter (g/dl) (normal range 
being 16.0 g/dl, + 2.0 g/dl), and hematocrit (HCT) of 51.7% 
(normal range being 47.0 % + 5.0%).

In January 1997, the veteran filed his claim of entitlement 
to service connection for polycythemia.  Polycythemia is 
defined as "an increase in the total red cell mass of the 
blood."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1327 (28th ed., 
1994).

The veteran was afforded his most recent VA examination in 
March 1997.  He reported that in 1946, when he was discharged 
from active military service, there was "something wrong" 
with his blood.  He recalled a "high blood count" in 1949, 
and was told upon inquiry by his doctors that it was not 
dangerous and did not need any treatment, at least at that 
time.  The veteran reported that over the past 3 years, he 
had been enrolled at the hematology clinic at the Westside VA 
Medical Center (VAMC), Chicago, Illinois, and was having a 
unit of blood drawn every 3 months for polycythemia.  
However, the examining physician was unable to locate those 
records.  He did term the 1948 RBC of 5.6 million and HGB of 
16.5 g/dl as "high normal."  He also termed the 1987 HGB of 
17.6 g/dl and HCT of 51.7% as "slightly above normal."  
Current CBC revealed an RBC of 5.57 million (with a reference 
range of 4.4 to 5.7 million), HGB of 14.2 g/dl (with a 
reference range of 13.0 to 17.0 g/dl), and HCT of 42.6% (with 
a reference range of 40.0 to 51.0%).  The examining physician 
stated that if the veteran had any complications related to 
polycythemia, it was that he had painful scaly lesions on his 
toes, which appeared somewhat cyanotic in appearance.  The 
veteran reported that the lesions were attributed by his 
doctor to the polycythemia.  The diagnosis was polycythemia, 
cause undetermined.

During his June 1998 hearing, the veteran testified that he 
believed that his polycythemia started when he left France in 
a freight car, which was filled with lime or cement or soda 
dust.  He stated that his "body was hot all the way, just 
burning."  The veteran testified that he was hospitalized 
for 3 days in July 1945, and that at the time of his 
discharge in February 1946, he was examined by a doctor who 
told him that he had a blood disorder, which the doctor did 
not specify.  The veteran also testified that he was told in 
the 1970's that he had a high blood count by a private 
physician, who had retired and whose records were likely not 
available.  He also testified that he was currently receiving 
treatment at the VA Hines hematology clinic, which caused him 
to have problems with his feet due to blood being taken from 
him.  The veteran reported that he was not currently taking 
any medication.

The March 1997 VA examination, which diagnosed polycythemia, 
and the veteran's assertion that his currently-diagnosed 
polycythemia originated in service, are sufficient to meet 
the first and second requirements of a well-grounded claim.  
Thus, the question which remains is whether the veteran has 
presented any competent evidence of a nexus, or link, between 
his current polycythemia and any incident of service.  

The veteran's claim that he has polycythemia dating back to 
active service is not, in the Board's judgment, competent 
medical evidence of a nexus between a current diagnosis of 
polycythemia and his service, so as to well-ground the 
veteran's claim.  Caluza, 7 Vet. App. at 506; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Notably, the examining 
physician during the March 1997 VA examination diagnosed 
"polycythemia, cause undetermined."  (Emphasis added).  The 
Board has given careful consideration to the claims of the 
veteran in support of his contention that there is a medical 
linkage between his polycythemia and active service.  
However, because he is not a medical expert, he is unable to 
express an opinion regarding the medical etiology of any 
current blood disorder.  See Espiritu, 2 Vet. App. at 494.  
The Court has held that the veteran does not meet the burden 
of presenting a well-grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony from persons not competent to offer 
medical opinions.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit.  

The Board finds that the veteran has not submitted any 
competent medical evidence of causality to link his diagnosed 
polycythemia, which was first shown over 50 years after 
service, to remote events of active duty.

Because the veteran has failed to produce any competent 
medical evidence of a nexus between the diagnosis of 
polycythemia and active service, his claim of entitlement to 
service connection for that disorder must be denied as not 
well grounded.

Where, as here, the veteran fails to submit supportive 
medical evidence where the determinative issue involves 
medical causation, the claim is not well grounded and there 
is no duty to assist the appellant in developing the claim.  
Epps, 126 F.3d at 1469.  The Board is aware of no 
circumstances in this matter that would put VA on notice that 
relevant evidence may exist, or could be obtained, that, if 
true, would make this claim "plausible."  Accordingly, 
there is no further duty on the part of VA to inform the 
veteran of the evidence necessary to complete his application 
for the claimed benefit.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per 
curiam); Robinette, 8 Vet. App. at 77-78.  The veteran is 
advised that submission of a competent medical opinion 
linking current polycythemia to active service would serve to 
render his claim well grounded.

Finally, the Board has considered the doctrine of reasonable 
doubt.  However, the doctrine of reasonable doubt does not 
ease the veteran's initial burden of submitting a well-
grounded claim.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for polycythemia is denied.





		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


